





AMENDED AND RESTATED CONSULTING AGREEMENT




THIS AMENDED AND RESTATED CONSULTING AGREEMENT, made and entered into as of the
29th day of  December, 2008 (the  “Agreement”), by and between Arrow Financial
Corporation, a New York corporation (“AFC,” together with its subsidiaries and
affiliates, the “Company”), and John J. Murphy (“Adviser”).




RECITALS




WHEREAS, effective December 31, 2006, Adviser retired from service as the Chief
Financial Officer of AFC and it principal subsidiary, Glens Falls National Bank
and Trust  Company (the “Bank”); and




WHEREAS, AFC and Adviser entered into a Consulting Agreement dated as of January
1, 2007 (the “Existing Agreement”) pursuant to which the Adviser made himself
available to provide to the Company advice, consultation and assistance on an
as-needed basis with respect to financial reporting and other general matters of
the Company, as may be requested from time to time by the Chief Executive
Officer of AFC (“CEO”); and




WHEREAS, AFC and the Adviser hereby desire to amend and restate the Existing
Agreement in its entirety effective January 1, 2009; and




WHEREAS, the parties intend that each will have certain rights and
responsibilities with respect to such arrangement for the duration thereof, all
as more fully set forth below; and




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, AFC and Adviser agree as follows:




1.

Services to be Furnished.  




(a)

Nature and Extent of Services.  During the Services Period (as defined in
Section 2, below), Adviser shall hold himself available to render advice and
assistance, and shall render advice and assistance on financial and general
corporate matters, including by assisting in the preparation of routine
financial reports and advising on special projects, as may be requested from
time to time by the Chief Executive Officer of AFC.  Adviser shall be required
to devote such time to the performance of the services under this Agreement as
may be necessary and appropriate under the circumstances, provided that it is
the understanding of the parties hereto that (i) the total amount of time
expected to be dedicated by Adviser to the performance of such services shall be
not less than 375 hours on an annualized basis (“Basic Commitment”) which the
parties agree represents more than 20 percent of Adviser’s average level of
service performed during the immediately preceding 36-month period, (ii) the
expenditure of such time by Adviser may be at irregular intervals and on an ad
hoc basis, depending on the Company’s needs and Adviser’s availability, (iii)
under no circumstances shall Adviser be expected to dedicate more than
thirty-five (35) hours in any business week to the rendering of such services,
and (iv) the expenditure by Adviser in any calendar year of a number of hours
significantly in excess of the Basic Commitment in rendering services hereunder
(any such excess expenditure, an “Additional Commitment”) shall not be required
unless AFC and Adviser shall mutually agree on the terms and conditions of such
Additional Commitment, including the fees to be paid to Adviser therefor,
subject to the provisions of Section 5(b).




(b)

Manner of Performing Services.  In performing services hereunder, Adviser shall
have exclusive control over the manner in which he performs such services,
including, without limitation, in selecting, supervising and compensating any
service providers other than the Company that Adviser may retain to assist him
in performing such services; in the methods, procedures, strategies and
equipment Adviser utilizes in performing such services; and in Adviser’s
determination of the times, places and dates at which he performs such services;
provided, however, that AFC shall have the right, exercised by its Chief
Executive Officer, to establish reasonable parameters for any of the foregoing,
including limitations of the amounts and types of expenses incurred by Adviser
that AFC will be obligated to reimburse.




(c)

Other Services and Duties of Adviser.  Any services rendered by Adviser to AFC,
the Bank or any other AFC subsidiaries as a result of serving as a director,
shall not be affected by or subject to this Agreement and any time spent by
Adviser in rendering such services as a director shall not be included as hours
expended by Adviser in the performance of services hereunder.  Adviser shall
receive compensation for service as a director consistent with the compensation
received by other non-employee directors.




(d)

New York Residence Not Required.  At no point during the Services Period shall
Adviser be required to maintain residence in the State of New York.




2.

Term.  The term of this Agreement and the obligation of Adviser to render
services hereunder shall commence as of 12:01 a.m. on January 1, 2009, and shall
expire as of 11:59 p.m. on December 31, 2009 (the “Expiration Date”), unless
prior to such date the parties agree to extend the term of this Agreement or the
Agreement is earlier terminated, as provided in Section 3.  The term of this
Agreement shall be referred to as the “Services Period.”

 

3.

Termination.




(a)

Automatic Termination; Rights of Parties to Terminate.  This Agreement and the
Services Period will terminate prior to the Expiration Date upon the occurrence
of any the following:  (i) the death or disability of Adviser; (ii) termination
by AFC of Adviser’s services under this Agreement “for cause,” as defined in
Section 3(c) below, by action of a majority of the entire Board; (iii)
termination by Adviser of this Agreement, for any reason or no reason, upon not
less than thirty (30) days’ written notice to AFC; or (iv) the mutual agreement
of AFC and Adviser to terminate this Agreement, as of any date.  In the event of
any termination under the preceding sentence, neither AFC nor Adviser shall have
any continuing obligation or liability to the other party under this Agreement
after the date of termination, other than (x) the obligation of AFC to pay to
Adviser the fees owed to Adviser under Section 5 through the date of such
termination and to reimburse Adviser for reimbursable expenses incurred by
Adviser under Section 4(b) through the date of such termination, (y) the
obligation of Adviser to keep certain matters confidential and to return to the
Company certain documents and information under Section 6, and (z) the
obligation of AFC to indemnify Adviser under Section 7.  For purposes of this
Agreement, AFC may terminate Adviser’s services hereunder “for cause” as a
result of any of the following, after notice thereof to Adviser and an
opportunity for a hearing before the full Board, if so requested by Adviser:
 (i) Adviser’s willful dishonesty, fraud or misconduct in the performance of his
services for the Company under this Agreement or in any other capacity in which
he may serve the Company from time to time;  (ii) Adviser’s conviction of a
felony or other crime involving moral turpitude; or (iii) the issuance by a
regulatory agency having jurisdiction over AFC or the Bank of an enforcement
order or directive requiring termination of this Agreement.

 

(b)

Termination Due to Material Breach of Agreement.  In addition to the foregoing,
if either party is in material breach of this Agreement, including in the case
of AFC by reason of its failure to pay Adviser any fees or reimbursable expenses
due and owing hereunder on or before the date such fees or expenses are payable
or reimbursable, the non-breaching party (but not the breaching party) may
terminate this Agreement upon written notice to the breaching party specifying
the nature of the breach and the non-breaching party’s intention to terminate,
provided that if such breach is curable within a reasonable period after the
date of such notice (not to exceed in any case thirty (30) days after receipt of
such notice), the non-breaching party will have no right to terminate this
Agreement if the breach is in fact cured within such period.  Notwithstanding
the foregoing, if Adviser notifies AFC of AFC’s breach of this Agreement by
reason of its nonpayment of fees or expenses owed to Adviser, such breach will
be deemed cured if and only if the amounts owed are paid to and received by
Adviser within ten (10) days of AFC’s receipt of such notice.  Termination of
this Agreement by either party due to material breach hereof by the other party
in accordance with the preceding sentence shall not eliminate or limit the
liability of the breaching party to the non-breaching party hereunder or under
any other provision of law or the common law, and the non-breaching party may
sue the breaching party for damages or other available remedies at law or in
equity as the non-breaching party chooses.




1.

Office Space; Expenses.




(a)

Office Space; Support Staff.  If so requested by Adviser, AFC will provide
Adviser with suitable office space at AFC’s main offices or such other premises
owned or leased by the Company as may be mutually agreeable to the parties, for
the purpose of assisting Adviser to perform services hereunder, and AFC will
make available to Adviser at such premises, to the extent consistent with the
Company’s own need for and demands on its personnel, such secretarial, clerical
and other administrative support and assistance as may be necessary or helpful
to Adviser in performing such services.




(b)

Expenses.  Subject to any limitations on Adviser’s expenses as may be
established from time to time by the Chief Executive Officer of AFC under
Section 1, AFC will pay on behalf of Adviser any reasonable expenses incurred by
him in connection with services rendered by him hereunder, and will reimburse
Adviser for any such expenses previously paid by him, in each case on or before
the thirtieth (30th)  day after AFC’s receipt of a bill for such expenses or
notice of such reimbursable expenses.  Reimbursement of expenses will be paid
not later than the last day of the calendar year following the calendar year in
which the expenses were incurred.




1.

Fees.

 

(a)

Basic Commitment.  In return for Adviser’s rendering services in fulfillment of
his Basic Commitment hereunder, AFC shall pay to Adviser cash in the amount of
$25,000 per year, payable in twelve (12) equal installments on the last
Wednesday of each month.




(b)

Additional Commitment.  To the extent that AFC and Adviser may reach agreement
on Adviser’s rendering additional services hereunder in any fiscal year of AFC
as part of an Additional Commitment by Adviser, AFC shall pay to Adviser
consideration in cash or such other form or forms, at quarter-end or such other
time or times, and in such amount or amounts, as the parties may agree, provided
that if the parties agree on an Additional Commitment by Adviser but do not
otherwise specify the form, timing or amount of fees payable by AFC to Adviser
thereunder, the additional fees thus payable by AFC to Adviser will be paid in
the same form, at the same time or times, and based on the same hourly rate, as
is then in effect for fees payable by AFC to Adviser under the latter’s Basic
Commitment.  For this purpose, the hourly rate payable to Adviser from time to
time under the Basic Commitment shall equal the annual amount of cash then
payable under the Basic Commitment divided by the minimum annual hours to which
the Basic Commitment then relates.




2.

Confidentiality.  Except to the extent otherwise authorized by AFC, Adviser
agrees to keep confidential, and to require all additional parties rendering
services under Adviser’s direction hereunder (“Adviser’s Assistants”) to keep
confidential, all information coming into his or their possession in connection
with the provision of services under this Agreement that is not otherwise in the
public domain and that belongs or relates to or emanates from the Company
(“Confidential Company Information”).  Nothing in this Agreement, however, shall
prohibit Adviser or such other parties, with or without AFC’s authorization,
from producing documents, providing testimony or otherwise participating or
cooperating in any judicial or administrative action, proceeding, investigation
or other activity to the extent he or they are advised in writing by legal
counsel that such document production, testimony, participation or cooperation
is required under applicable law.  Upon expiration or termination of this
Agreement, Adviser shall return to AFC as soon as practicable thereafter, all
documents, files, records and data, including electronically stored or
transmitted data, and copies of the foregoing, in the possession or control of
Adviser or Adviser’s Assistants, except to the extent that AFC shall
specifically consent to non-return of such materials, provided that return of
such materials shall not relieve Adviser or Adviser’s Assistants of their
obligation to keep confidential all Confidential Company Information received by
them at any time hereunder for as long as such information remains confidential,
i.e., is not known to the general public.




3.

Indemnification.  AFC shall indemnify Adviser if he is made or threatened to be
made a party to any action, suit or proceeding (whether civil, criminal or
otherwise) by reason of the fact that Adviser or Adviser’s testator or intestate
is or was providing services to the Company pursuant to this Agreement, against
judgments, fines, amounts paid in settlement and reasonable expenses (including
attorneys’ fees), incurred by Adviser in connection with such action, suit or
proceeding, to the maximum extent that would permitted and subject to any
requirements that would apply under applicable law from time to time if Adviser
were an employee (other than an officer or director) of AFC, and subject to any
further limits on such indemnification as any in fact pertain under applicable
law.  The foregoing indemnification of Adviser will not be affected by any
provision of AFC’s Certificate of Incorporation or Bylaws or other corporate
policy applicable to the Company’s indemnification of employees or others as may
exist from time to time.  In addition, AFC shall pay all reasonable expenses
(including attorneys’ fees) incurred by Adviser in defending any such action,
suit or proceeding in advance of the final disposition thereof, upon receipt of
an undertaking by or on behalf of Adviser to repay any and all such amounts if
it shall ultimately be determined that he is not entitled to be indemnified with
respect thereto by AFC, in each case on or before the thirtieth (30th)  day
after AFC’s receipt of a bill for such expenses or notice of such reimbursable
expenses.  Reimbursement of expenses will be paid not later than the last day of
the calendar year following the calendar year in which the expenses were
incurred.  This indemnification shall not be exclusive of any rights of Adviser
to be indemnified by AFC, the Bank or any other AFC subsidiary in any other
capacity in which Adviser may serve from time to time, under applicable law or
the charter documents or bylaws of such entity, or under any other agreement
applicable to Adviser.




4.

Noncompetition and Nonsolicitation.

 

(a)

Noncompetition.  Adviser shall not, at any time during the Services Period,
without the prior written approval of the Chief Executive Officer of AFC,
directly or indirectly, own, control, become an officer, employee, agent,
partner or director of, or serve as a consultant for (i) any depository
institution not directly or indirectly owned or controlled by AFC having assets
of $100 million or more that either is headquartered in the State of New York or
accepts deposits at any location in the State of New York, (ii) any holding
company of such institution, or (iii) any business enterprise operating out of
one or more physical locations in the State of New York that is in direct
competition in any significant line of business with AFC or any of its directly
or indirectly owned or controlled subsidiaries.  For purposes of the preceding
sentence, any directly or indirectly owned or controlled subsidiary of AFC
includes any subsidiary as to which AFC directly or indirectly owns fifty
percent (50%) or more of the voting equity interests or controls fifty percent
(50%) or more of the director or trustee positions.  The parties agree that the
covenant set forth in this Section 8(a) is reasonable with respect to duration,
geographic area and scope.  In the event that any provision of such covenant is
finally determined by any court of competent jurisdiction to be void or
unenforceable with respect to any particular geographic area or as to any
particular time period or any other particular constraint, the covenant will be
deemed to be automatically modified without any further action on the part of
AFC and Adviser so as to eliminate therefrom the unenforceable constraint or its
application in any manner in which it was found to be unenforceable and, except
as so modified, the covenant will remain in full force and effect.




(b)

Nonsolicitation.  Adviser shall not, at any time during the Services Period, (i)
solicit any employee of the Company to leave the employment of the Company or to
accept any other employment or position, or (ii) assist any other person in
hiring any such employee, provided, however, that this Section 8(b) shall not
apply to any unsolicited contact with Adviser by an employee of the Company or
any potential employer of such employee, and shall not prevent Adviser from
responding to any such contact by providing personal references regarding such
employee to any such potential employer.




2.

Entire Agreement; Amendment; Waiver.  This Agreement cancels and supersedes all
previous agreements or understandings between the parties relating to the
subject matter hereof, and embodies the entire agreement and understanding of
the parties with respect to the subject matter hereof, and shall not be amended,
modified or supplemented in any respect except by a subsequent written
instrument executed by the parties.  The performance of or compliance with any
covenant given herein or the satisfaction of any condition to the obligations of
either party hereunder may be waived by the party to whom such covenant is given
or whom such condition is intended to benefit, except to the extent any such
condition is required by law; provided, however, that, no waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof, nor shall any such waiver constitute a continuing
waiver.




3.

Successors; Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of Adviser and his heirs and representatives and AFC and its
successors and assigns.




4.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one agreement which is binding upon the parties hereto,
notwithstanding that both parties hereto are not signatories to the same
counterpart.

  

5.

Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.




6.

Governing Law.  This Agreement shall be governed in all respects, including as
to validity, interpretation and effect, by the internal laws of the State of New
York, without giving effect to the conflict of laws rules thereof.
 Notwithstanding anything herein contained to the contrary herein, any payments
to Adviser by AFC, whether pursuant to this Agreement or otherwise, are subject
to and conditioned upon compliance of such payments with section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any regulations
promulgated thereunder.




7.

Notices.  Any communication required or permitted to be given to a party under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five (5) calendar
days after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below or
at such other address as either party may by written notice subsequently specify
to the other party:







If to Adviser:




John J. Murphy

20691 Wildcat Run Drive

Unit 201

Estero, FL  33928




If to AFC:

Arrow Financial Corporation

250 Glen Street

Glens Falls, New York 12801

Attention:  Chief Adviser Officer




copy to:

Thompson Coburn LLP

Attn:  Thomas B. Kinsock, Esq.

One U.S. Bank Plaza, 34th Floor

St. Louis, MO  63102




8.

Survival.  Any provision of this Agreement which, by its express terms or in
practical effect, contemplates performance after the expiration of the Services
Period or termination of this Agreement shall survive the expiration of the
Services Period or termination of this Agreement.




16.

409A Savings Clause.  The parties intend that any amounts payable under this
Agreement

comply with Section 409A of the Internal Revenue Code or 1986, as amended
(“Code”), including regulations and guidance hereunder, so as not to subject
Adviser to the payment of any additional taxes, penalties or interest imposed
under Section 409A with respect to amounts paid under this Agreement or any
other agreement or arrangement between the parties.  The parties agree to amend
this Agreement to the extent necessary to bring this Agreement into compliance
with Code Section 409A as it may be interpreted by any regulations, guidance or
amendments to Section 409A issued or adopted after the date of this Agreement.







IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed by their duly authorized representatives, as of the
date and year first above written.




ARROW FINANCIAL CORPORATION







By: ______/s/ Thomas L. Hoy_______________




Name: Thomas L. Hoy

Title: Chairman, President and CEO







“ADVISER”







_________/s/ John J. Murphy_______________

John J. Murphy

 












